DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  12/24/2020 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 12/24/2020.
Claims 57-76 are pending of which claims 57, 63, 69 and 73 are the base independent claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 57-76 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 57-76 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 12-22, 24, 29-33 of copending Application No. 16/649728. Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims claims 1-7, 12-22, 24, 29-33 of copending Application No. 16/649728 and claims 57-76 of the instant application recite the same invention.

Instant Application No. 16/084675
Copending Application No. 16/649728

transceiver circuitry; and processing circuitry configured to:
awaken the wireless terminal device from a sleep mode and initially monitor, via the transceiver circuitry, for control signaling from the wireless communication network, in advance of a paging time window that comprises a plurality of paging occasions of the wireless communication network; and
return the wireless terminal device to the sleep mode without further monitoring regarding the paging time window, in response to determining that the wireless terminal device awakened in a same cell with respect to the wireless terminal device last entering the sleep mode, and results of the initial monitoring not indicating that one or more of the paging occasions will be used for the wireless terminal device.

12. A wireless device comprising memory operable to store instructions and processing circuitry operable to execute the instructions, whereby the wireless device is operable to: wake up from a discontinuous reception (DRX) mode in a cell; determine whether the cell is the same as a previous cell of the wireless device; in response to determining that the cell is not the same as the previous cell, determine whether the wireless device missed a wake-up signal opportunity in the cell; and monitor each of the paging occasions associated with the wake-up signal opportunity if the cell is not the same as the previous cell and the wake-up signal opportunity was missed.

21. The wireless device of claim 12, wherein the wireless device is further operable to abstain from monitoring any paging occasions associated with the paging time window if the cell is the same as the previous cell and no wake-up signal was detected prior to the paging time window.


Regarding claims 57-62 and 65-76, they are also rejected using similar table structure as shown above.

In view of the above application, since the subject matters recited in the claims 57-76 of the instant application were fully disclosed in and covered by the claims 1-7, 12-22, 24, 29-33 of copending Application No. 16/649728 and in this case the clams 57-76 of the instant application is broader than the copending Application No. 16/649728, thus, allowing the claims 57-76 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 57-68 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach “returning to the sleep mode without further monitoring regarding the paging time window, in response to determining that the wireless terminal device awakened in a same cell with respect to last entering the sleep mode, and results of the initial monitoring not indicating that one or more of the paging occasions will be used for the wireless terminal device”, as substantially described in independent claim(s) 57 and 63.  These limitations, in combination with the remaining limitations of claim(s) 57 and 63, are not taught nor suggested by the prior art of record.
Regarding claims 58-62 and 64-68, they are also allowed because they depend from an allowed claims 57 and 63.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 69-76 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang et al (US 2019/0239189), claiming benefit to and fully supported by provisionally filed Applications No. 62/475,879, filed on Mar. 24, 2017, No. 62/491,300, filed on Apr. 28, 2017, No. 62/491,303, filed on Apr. 28, 2017, No. 62/520,555, filed on Jun. 16, 2017, No. 62/520,557, filed on Jun. 16, 2017.
see fig.1 & see para.0054, fig.10A, see fig.12-18) the method comprising:
indicating to a wireless terminal device(see abs, see fig.10A & see para.0125, which shows UE to receive wake up signal WUS from the base station) whether any paging information is to be sent to a wireless terminal device during a paging time window that includes a plurality of paging occasions (see para.0202, which discusses using WUS to indicate a paging window and/o PO in which a wireless device perform NPDCCH monitoring, where the WUS is used to indicate a wake-up operation of the wireless device and the WUS is used to indicate a go-to sleep operation of the wireless device, see at least fig.12A-13, which shows paging including a plurality of paging occasions); and
where the paging time window is used to send paging information to the wireless terminal device (see fig.12-18, which shows paging window, see para.0009, which discusses send by transmission of paging message within the paging window, see para.0202), indicating to the wireless communication device which paging occasion or occasions with the paging time window are used to send the paging information (see para.0202, which discusses WUS to indicate a paging window in which the wireless device/terminal monitors a  paging occasion (PO) to read a paging message, see para.0009, see fig.12-18).
Regarding claim 70, Hwang’189 discloses wherein indicating to the wireless terminal device whether any paging information is to be sent to the wireless terminal device during the paging time window comprises transmitting an initial Wake-Up Signal (WUS) as initial control signaling sent in advance of the paging time window(see abs, see fig.10A & see para.0125, which shows UE to receive wake up signal WUS transmitted from the base station, see para.0202, which discusses WUS is used to indicate a wake up operation of the wireless device), if there is paging information to send for the wireless terminal device during the paging time window(see para.0202, which discusses a paging window in which the wireless device/terminal monitors a  paging occasion (PO) to read a paging message in this case when WUS is used to indicate a wake up operation of the wireless device, see para.0009, see fig.12A, which show WUSO in advance to indicate paging window, fig.12b-18), and, otherwise, refraining from transmitting the initial WUS (see para.0202, which discusses paging window in which the wireless device does not monitor a PO, in this case, when WUS is used to indicate a go to sleep operation, thus WU is not transmitted to indicate wake up operation when it is time to go into sleep operation) .
see fig.12A, which show WUSO in advance to indicate paging window, fig.12b-18, see para.0202, which discusses WUS is used to indicate a go-to-sleep operation) if there is no paging information to send for the wireless terminal device during the paging time window (see para.0202, which discusses paging window in which the wireless device does not monitor a PO, in this case, when WUS is used to indicate a go to sleep operation), and, otherwise, refraining from transmitting the initial GTS(see para.0202, which discusses in this case when WUS is used to indicate a wake up operation of the wireless device, a paging window in which the wireless device/terminal monitors a  paging occasion (PO) to read a paging message, thus WU is not transmitted to indicate go-to-sleep operation when it is time to go into wake up operation to read paging).
Regarding claim 72, Hwang’189 discloses wherein indicating to the wireless communication device which paging occasion or occasions with the paging time window are used to send the paging information comprises transmitting a Wake-Up Signal (WUS) in advance of each paging occasion within see para.0202, which discusses a paging window in which the wireless device/terminal monitors a  paging occasion (PO) to read a paging message in this case when WUS is used to indicate a wake up operation of the wireless device).
Regarding claim 73, Hwang’189 discloses a network node configured for operation in a communications network having a plurality of cells, the network node comprising:
transceiver circuitry configured for communicating with wireless terminal devices(see fig.20, which shows base station as network 200 including a transceiver 210 for communicating with terminal 100, see fig.1, which shows  base station in communication with plurality of terminals 10) ; and 
processing circuitry configured to (see fig.19, which shows processor 220):
indicate to a wireless terminal device(see abs, see fig.10A & see para.0125, which shows UE to receive wake up signal WUS from the base station) whether any paging information is to be sent to a wireless terminal device during a paging time window that includes a plurality of paging occasions (see para.0202, which discusses using WUS to indicate a paging window and/o PO in which a wireless device perform NPDCCH monitoring, where the WUS is used to indicate a wake-up operation of the wireless device and the WUS is used to indicate a go-to sleep operation of the wireless device, see at least fig.12A-13, which shows paging including a plurality of paging occasions); and
where the paging time window is used to send paging information to the wireless terminal device (see fig.12-18, which shows paging window, see para.0009, which discusses send by transmission of paging message within the paging window, see para.0202), indicating to the wireless communication device which paging occasion or occasions with the paging time window are used to send the paging information (see para.0202, which discusses WUS to indicate a paging window in which the wireless device/terminal monitors a  paging occasion (PO) to read a paging message, see para.0009, see fig.12-18).
Regarding claim 74, Hwang’189 discloses wherein indicating to the wireless terminal device whether any paging information is to be sent to the wireless terminal device during the paging time window comprises transmitting an initial Wake-Up Signal (WUS) as initial control signaling sent in advance of the paging time window(see abs, see fig.10A & see para.0125, which shows UE to receive wake up signal WUS transmitted from the base station, see para.0202, which discusses WUS is used to indicate a wake up operation of the wireless device), if there is paging information to send for the wireless terminal device during the paging time window(see para.0202, which discusses a paging window in which the wireless device/terminal monitors a  paging occasion (PO) to read a paging message in this case when WUS is used to indicate a wake up operation of the wireless device, see para.0009, see fig.12A, which show WUSO in advance to indicate paging window, fig.12b-18), and, otherwise, refraining from transmitting the initial WUS (see para.0202, which discusses paging window in which the wireless device does not monitor a PO, in this case, when WUS is used to indicate a go to sleep operation, thus WU is not transmitted to indicate wake up operation when it is time to go into sleep operation).
Regarding claim 75, Hwang’189 discloses wherein indicating to the wireless terminal device whether any paging information is to be sent to the wireless terminal device during the paging time window comprises transmitting an initial Go-To-sleep Signal (GTS) as initial control signaling sent in advance of the paging time window(see fig.12A, which show WUSO in advance to indicate paging window, fig.12b-18, see para.0202, which discusses WUS is used to indicate a go-to-sleep operation) if there is no paging information to send for the wireless terminal device during the paging time window (see para.0202, which discusses paging window in which the wireless device does not monitor a PO, in this case, when WUS is used to indicate a go to sleep operation), and, otherwise, refraining from transmitting the initial GTS(see para.0202, which discusses in this case when WUS is used to indicate a wake up operation of the wireless device, a paging window in which the wireless device/terminal monitors a  paging occasion (PO) to read a paging message, thus WU is not transmitted to indicate go-to-sleep operation when it is time to go into wake up operation to read paging).
Regarding claim 76, Hwang’189 discloses wherein indicating to the wireless communication device which paging occasion or occasions with the paging time window are used to send the paging information comprises transmitting a Wake-Up Signal (WUS) in advance of each paging occasion within the paging time window that is used for sending paging information for the wireless terminal device(see para.0202, which discusses a paging window in which the wireless device/terminal monitors a  paging occasion (PO) to read a paging message in this case when WUS is used to indicate a wake up operation of the wireless device).
Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474